                                                                             FILED
                                                                      U.S. DISTRICT CGUR
                                                                          AliCUST,'^ r:w
                      IN THE UNITED STATES DISTRICT COURT
                                                                     Z0i9SEP-3 PH U'3k
                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                     DUBLIN DIVISION
                                                                     CLERK„J..._lrtecl<^
                                                                         S0.013T. Ci- GA.

VICTOR CALLAHAN,

              Plaintiff,

       V.                                               CV 319-028


LIEUTENANT ASHLEY,Lockdown Unit,
and CHIEF COUNSELOR STEWART,
in their Individual and Official Capacities,

              Defendants.



                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice as a sanction for Plaintiffs abuse of the judicial

process, and CLOSES this civil action.                 ^

       SO ORDERED this                    of               , 2019, at Augusta, Georgia.




                                               UNITED STATES DISTRICT JUDGE
